Exhibit 99(s) Power of Attorney I, Virginia G. Breen, the undersigned Director of A&Q Multi-Strategy Fund (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: Virginia G. Breen Name: Virginia G. Breen Title: Director Dated as of May 21, 2015 Power of Attorney I, Meyer Feldberg, the undersigned Director of A&Q Multi-Strategy Fund (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: Meyer Feldberg Name: Meyer Feldberg Title: Director Dated as of May 21, 2015 Power of Attorney I, George W. Gowen, the undersigned Director of A&Q Multi-Strategy Fund (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: George W. Gowen Name: George W. Gowen Title: Director Dated as of May 21, 2015 Power of Attorney I, Stephen H. Penman, the undersigned Director of A&Q Multi-Strategy Fund (the "Fund"), hereby authorize each of William J. Ferri, Dylan Germishuys and Michael Kim as attorneys-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: Stephen H. Penman Name: Stephen H. Penman Title:
